DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Preliminary Amendment filed on 12-19-2019. As directed, claim 1 has been amended, claims 2-31 have been canceled, and claims 32-61 have been newly added. Thus, claims 1 and 32-61 are pending in the current application.

Specification
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-The claim contains a hyphen (-) before each clause which should be deleted.
-Line 5 reads “the air inlet and air outlet” which should be amended to read “the air inlet and the air outlet” for clarity.
-Line 6 recites “the inhaler” which has not been previously introduced. Examiner suggests replacing this with “an inhaler” for clarity.
Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  
-Line 2 recites “a structure” which has been previously introduced. Examiner suggests deleting “a structure having” for clarity. 
-Line 4 recites “the gap” which should be replaced with “the one or more gaps” for consistency.
Appropriate correction is required.
Claim 36 is objected to because of the following informalities:  
-Line 3 recites “provide and inhalable medicament” which should be replaced with “provide an inhalable medicament” for clarity. 
Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  
-Lines 1-2 recite “the housing and the first passive acoustic element is formed”. Examiner suggests replacing “is” with “are” for clarity in this phrase.
Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  
-Lines 2 and 3 recite “cross sectional” which should be amended to include read “cross-sectional” for clarity. 
Appropriate correction is required.
Claim 45 is objected to because of the following informalities:  
-Line 2 recites “cross sectional” which should be amended to include read “cross-sectional” for clarity. 
Appropriate correction is required.
Claim 50 is objected to because of the following informalities:  
-Line 2 includes a comma (,) following direction which should be deleted. 
Appropriate correction is required.
Claim 55 is objected to because of the following informalities:  
-Lines 1-2 recite “the first and second passive acoustic elements” which should be replaced with “the first passive acoustic element and the second passive acoustic element” for clarity. 
-Line 2 recites “the first and second valves” which should be replaced with “the first valve and the second valve” for clarity.
Appropriate correction is required.
Claim 56 objected to because of the following informalities:  
Line 2 recites “the first acoustic passive element” which should be replaced with “the first passive acoustic element” for clarity. 
Appropriate correction is required.
Claim 58 objected to because of the following informalities:  
-Line 3 recites “any claim 1”. Examiner suggests deleting the word “any” for clarity. 
Appropriate correction is required.
Claim 59 is objected to because of the following informalities:  
- The claim contains a hyphen (-) before each clause which should be deleted.
-Line 4 recites “configuredto” which should be corrected to “configured to” for clarity.
Appropriate correction is required.
Claim 60 is objected to because of the following informalities:  
- The claim contains a hyphen (-) before each clause which should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 47-51 and 53-57 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 47, line 4 recites “a flow path inside the housing” which renders the claim indefinite. It is unclear whether this flow path is the same flow path in the housing introduced in claim 1, or a new flow path. Examiner suggests referring to this as a “second flow path” if it is meant to refer to a new flow path, or “the flow path” if it is the same as the flow path of claim 1, or limit the limitation to refer to “a portion of the flow path” of claim 1. For the purposes of examination, the flow path will be interpreted to refer to at least a portion of the flow path of claim 1.
Regarding claim 48, line 2 recites “a flow path inside the housing” which renders the claim indefinite. It is unclear whether this flow path is the same flow path in the housing introduced in claim 1, or a new flow path. Examiner suggests referring to this as a “second flow path” if it is meant to refer to a new flow path, or “the flow path” if it is the same as the flow path of claim 1, or limit the limitation to refer to “a portion of the flow path” of claim 1. For the purposes of examination, the flow path will be interpreted to refer to at least a portion of the flow path of claim 1.
Claims 49-50 are rejected by virtue of their dependency on claim 48.
Regarding claim 49, line 2 recites “a flow path inside the housing” which renders the claim indefinite. It is unclear whether this flow path is the same flow path in the housing introduced in claim 1, or a new flow path. Examiner suggests referring to this as a “second flow path” if it is meant to refer to a new flow path, or “the flow path” if it is the same as the flow path of claim 1, or limit the limitation to refer to “a portion of the flow path” of claim 1. For the purposes of examination, the flow path will be interpreted to refer to at least a portion of the flow path of claim 1.
Regarding claim 50, line 2 recites “a flow path inside the housing” which renders the claim indefinite. It is unclear whether this flow path is the same flow path in the housing introduced in claim 1, or a new flow path. Examiner suggests referring to this as a “second flow path” if it is meant to refer to a new flow path, or “the flow path” if it is the same as the flow path of claim 1, or limit the limitation to refer to “a portion of the flow path” of claim 1. For the purposes of examination, the flow path will be interpreted to refer to at least a portion of the flow path of claim 1.
Regarding claim 51, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 53-57 are rejected by virtue of their dependency on claim 51.
Regarding claim 57, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 32-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharp (GB 2,299,512).
Regarding claim 1, Sharp discloses an inhaler add-on device (the combination of mouthpiece 40 and siren/sound indicating means; abstract, lines 1-3; page 7, lines 1-11; Fig. 1), the inhaler add-on device (the combination of mouthpiece 40 and siren/sound indicating means; abstract, lines 1-3; page 7, lines 1-11; Fig. 1) comprising:
a housing (40) comprising an air inlet, and an air outlet (see annotated Fig. 1 below for the air inlet and the air outlet; page 7, lines 1-3 and Fig. 1 show mouthpiece 40 constructed as a housing), wherein the housing (40) defines a flow path between the air inlet and air outlet (page 8, lines 17-20; Fig. 1), wherein the housing (40) is configured to connect to the inhaler (inhaler with expansion chamber 10) (page 4, lines 22-28 through page 5, lines 1-3: the expansion chamber 10 is connected to an inhaler on one end and the mouthpiece on a second end, thereby connecting the mouthpiece 40 and the inhaler), 
and a first passive acoustic element (42, 50) arranged in the flow path inside the housing (40) and dimensioned such that air flow passing the first passive acoustic element (42, 50) will generate sound with pre-determined characteristics depending on flow speed of air passing the first passive acoustic element (42, 50) (page 7, lines 20-27 through page 8, lines 1-4), so as to allow acoustic monitoring of air flow passing the first passive acoustic element (42, 50) external to the housing (page 8, lines 1-4),  
wherein the first passive acoustic element (42, 50) comprises a structure having one or more gaps (48, 52) arranged to be passed by an air flow (page 7, lines 17-27), and wherein the one or more gaps (48, 52) are shaped and separated by a distance so as to generate sound depending on air flow speed with pre-determined characteristics comprising at least spectral components (page 7, lines 20-27 through page 8, lines 1-4: each pitch of whistle, which is based on air flow speed, would contribute a spectral component based on its sound).  

    PNG
    media_image1.png
    460
    753
    media_image1.png
    Greyscale

Regarding claim 32, Sharp discloses the inhaler add-on device of claim 1, as discussed above.
	Sharp further discloses wherein the first passive acoustic element (42, 50) is a non-vibrating structure configured to generate sound by movement of air passing the passive acoustic element (42, 50) (page 7, lines 20-27 through page 8, lines 1-4).  
Regarding claim 33, Sharp discloses the inhaler add-on device of claim 1, as discussed above.
Sharp further discloses wherein the one or more gaps (48, 52) are shaped and separated by a distance so as to generate sound depending on flow speed with pre-determined characteristics comprising at least one spectral peak (page 7, lines 20-27 through page 8, lines 1-4: each pitch of whistle, which is based on air flow speed, would contribute a spectral peak based on its sound).  
Regarding claim 34, Sharp discloses the inhaler add-on device of claim 1, as discussed above.
Sharp further discloses wherein said one or more gaps (52) are straight gaps which are perpendicular to a direction of air flow passing the first passive acoustic element (42, 50) (page 7, lines 17-19; Fig. 1 shows that perforations 52 have a height that is perpendicular to the air flow through the device, i.e. the air flow travels in a straight line aligned with the longitudinal axis of the mouthpiece 40). 
Regarding claim 35, Sharp discloses the inhaler add-on device of claim 1, as discussed above. 
Sharp further discloses wherein the first passive acoustic element (42, 50) comprises a structure having teeth defining one or more gaps (48) between them (see annotated Fig. 2 below), wherein the one or more gaps (48) are a passage through the structure with no material being present in the gap (page 7, lines 20-27; Fig. 2).  

    PNG
    media_image2.png
    172
    256
    media_image2.png
    Greyscale

Regarding claim 36, Sharp discloses the inhaler add-on device of claim 1, as discussed above. 
Sharp further discloses wherein the first passive acoustic element (42, 50) is positioned in the flow path downstream of an inhaler medicament compartment (28, 10) configured to provide an inhalable medicament (page 4, lines 22-28 through page 5, lines 1-8; page 5, lines 18-20; Fig. 1: under an inhalation condition, the PAE (42, 50) is downstream of the inhaler and the expansion chamber 10).  
Regarding claim 37, Sharp discloses the inhaler add-on device of claim 1, as discussed above. 
Sharp further discloses wherein the first passive acoustic element (42, 50) is positioned in the flow path upstream of an inhaler medicament compartment (28, 10) configured to provide an inhalable medicament (page 4, lines 22-27 through page 5, lines 1-8; page 5, lines 17-20; Fig. 1; see also page 2, lines 1-12 which indicate that a patient may blow into the device: under an exhalation condition, the PAE (42, 50) is upstream of the inhaler and expansion chamber 10).  
Regarding claim 38, Sharp discloses the inhaler add-on device of claim 1, as discussed above. 
Sharp further discloses wherein said device is configured to receive exhaled air via the air inlet or the air outlet (page 2, lines 8-12; page 8, lines 14-15), so as to generate sound with pre-determined characteristics depending on flow speed of air passing the first passive acoustic element (42, 50), so as to allow acoustic monitoring of air flow passing the first passive acoustic element (42, 50) external to the housing (40) upon a user exhaling air into the air inlet or air outlet (page 8, lines 11-16).  
Regarding claim 39, Sharp discloses the inhaler add-on device of claim 1, as discussed above. 
Sharp further discloses wherein the first passive acoustic element (42, 50) is formed as a monolithic part of the housing (40) (page 7, lines 5-17 discuss the formation of the components 40, 42, and 50 into a monolithic unit).  
Regarding claim 40, Sharp discloses the inhaler add-on device of claim 1, as discussed above. 
Sharp further discloses wherein the housing (40) and the first passive acoustic element (42, 50) is formed as a monolithic element (page 7, lines 5-17 discuss the formation of the components 40, 42, and 50 into a monolithic unit).  
Regarding claim 41, Sharp discloses the inhaler add-on device of claim 1, as discussed above. 
Sharp further discloses wherein the housing (40) has a mouth piece in one end (see annotated Fig. 1 below), and a fitting part at the opposite end (see annotated Fig. 1 below), wherein the mouth piece is configured to contact the user's mouth during inhalation (page 7, lines 1-4; page 8, lines 17-19; Fig. 1), and wherein the fitting part is configured to connect to the inhaler by attachment of the fitting part to an air outlet (neck 32 of expansion chamber 10) of the inhaler (inhaler with expansion chamber 10 attached) (page 7, lines 1-4; Fig. 1).  

    PNG
    media_image3.png
    378
    748
    media_image3.png
    Greyscale


Regarding claim 42, Sharp discloses the inhaler add-on device of claim 41, as discussed above. 
Sharp further discloses wherein the fitting part (see annotated Fig. 1 below) is configured to lock the position of the inhaler add-on device (the combination of mouthpiece 40 and siren/sound indicating means; abstract, lines 1-3; page 7, lines 1-11; Fig. 1) to the inhaler (inhaler with expansion chamber 10) (page 7, lines 1-4).  

    PNG
    media_image3.png
    378
    748
    media_image3.png
    Greyscale

Regarding claim 43, Sharp discloses the inhaler add-on device of claim 42, as discussed above. 
Sharp further discloses wherein the fitting part (see annotated Fig. 1 below) is shaped so as to receive an air outlet pipe (32) of the inhaler (inhaler with expansion chamber 10) and to allow locking of the position of the inhaler add-on device (mouthpiece 40 with sound generating means) to the inhaler (inhaler with expansion chamber 10) upon insertion of the outlet pipe (32) of the inhaler into the fitting part of the inhaler add-on device (mouthpiece 40 with sound generating means) (page 4, lines 26-27 through page 5, lines 1-3; page 7, lines 1-4; Fig. 1).  

    PNG
    media_image3.png
    378
    748
    media_image3.png
    Greyscale

Regarding claim 44, Sharp discloses the inhaler add-on device of claim 41, as discussed above. 
Sharp further discloses wherein the mouth piece (see annotated Fig. 1 below) has a first outer cross-sectional area, and wherein the fitting part (see annotated Fig. 1 below) has a second outer cross-sectional area being larger than the first outer cross sectional area of the mouth piece (page 7, lines 1-4).  

    PNG
    media_image3.png
    378
    748
    media_image3.png
    Greyscale

Regarding claim 45, Sharp discloses the inhaler add-on device of claim 44, as discussed above. 
Sharp further discloses wherein the mouth piece (see annotated Fig. 1 below) has a circular or elliptical outer cross-sectional shape (page 7, lines 1-4).  

    PNG
    media_image3.png
    378
    748
    media_image3.png
    Greyscale


Regarding claim 46, Sharp discloses the inhaler add-on device of claim 41, as discussed above. 
Sharp further discloses wherein the housing (40) is shaped to provide a straight flow path between the mouth piece and the fitting part (see annotated Fig. 1 below).  

    PNG
    media_image3.png
    378
    748
    media_image3.png
    Greyscale

Regarding claim 47, Sharp discloses the inhaler add-on device of claim 41, as discussed above. 
Sharp further discloses wherein the first passive acoustic element (42, 50) is arranged inside the mouth piece (see annotated Fig. 1 below for mouth contacting portion of mouthpiece 40) and with one opening (42) connected to the opening of the mouthpiece and, wherein an opposite opening (52) of the first passive acoustic element (42, 50) is connected to a flow path inside the housing (40) (see annotated Fig. 1 below).  

    PNG
    media_image4.png
    349
    763
    media_image4.png
    Greyscale

Regarding claim 48, Sharp discloses the inhaler add-on device of claim 41, as discussed above. 
Sharp further discloses wherein the first passive acoustic element (42, 50) is arranged in a flow path so as to receive a limited part of an air flow through the mouth piece (see annotated Fig. 1 below).  

    PNG
    media_image5.png
    349
    763
    media_image5.png
    Greyscale

Regarding claim 49, Sharp discloses the inhaler add-on device of claim 48, as discussed above. 
Sharp further discloses wherein the first passive acoustic element (42, 50) is arranged in an air flow path between an opening of the housing (40) and air flow inside the housing (40) and, wherein the opening of the housing (40) is separate from the mouth piece and the fitting part (see annotated Fig. 1 below; page 7, lines 7-8).  

    PNG
    media_image6.png
    459
    594
    media_image6.png
    Greyscale

Regarding claim 50, Sharp discloses the inhaler add-on device of claim 48, as discussed above. 
Sharp further discloses wherein the first passive acoustic element (42, 50) is arranged in a flow path with a direction which is perpendicular to a flow path direction in the mouth piece (see annotated Fig. 1 below).  

    PNG
    media_image7.png
    459
    594
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    459
    594
    media_image8.png
    Greyscale


Regarding claim 51, Sharp discloses the inhaler add-on device of claim 41, as discussed above. 
Sharp further discloses the device comprising a second passive acoustic element (56) with one or more gaps shaped and separated by a distance so as to generate sound depending on air flow speed with pre-determined spectral component characteristics, optionally the second passive acoustic element is configured to provide spectral component characteristics different from the first passive acoustic element (page 7, lines 5-9; page 7, lines 22-27 through page 8, lines 1-4; page 8, lines 11-16; Fig. 1).  
Regarding claim 52, Sharp discloses the inhaler add-on device of claim 41, as discussed above. 
Sharp further discloses wherein the mouth piece is configured to receive exhaled air, so as to allow acoustic monitoring of exhaled air flow external to the add-on device upon a user exhaling air into the mouth piece (page 2, lines 8-12; page 8, lines 11-16).  
Regarding claim 53, Sharp discloses the inhaler add-on device of claim 51, as discussed above. 
Sharp further discloses wherein the first passive acoustic element (42, 50) is configured to generate sound in response to inhaled air flow through the mouth piece (page 2, lines 8-12; page 8, lines 11-16), and wherein the second passive acoustic element (56) is configured to generate sound in response to exhaled air flow through the mouth piece (page 2, lines 8-12; page 7, lines 22-27 through page 8, lines 1-4; page 8, lines 11-16).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 56-57, and 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (GB 2,229,512), as applied to claim 1 above, in view of Johan (US 2018/0064402).
Regarding claim 56, Sharp discloses the inhaler add-on device of claim 1, as discussed above. 
Sharp fails to disclose a microphone configured to capture sound from the first acoustic passive element, and further configured to transmit data in response to captured sound using a wired or wireless connection to an external device.  
However, Johan teaches an acoustic device or whistle provided with a flow controller that generates a sound for measurement of breath flow characteristics (paragraph 39, lines 1-5; Fig. 1) which includes a microphone configured to capture sound from the acoustic element (paragraph 39, lines 4-7), and further configured to transmit data in response to captured sound using a wired connection to an external device (“hand-held mobile electronic device”) (paragraph 39, lines 4-14: the microphone is contained within the mobile electronic device, and processing circuitry within the mobile device is configured to record and analyze the sound captured by the microphone). Johan further teaches that the system is advantageously capable of generating information related to the user’s breathing based on the determined breath flow characteristics (paragraph 39, lines 15-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sharp to further include an external device with a wired microphone for capturing and analyzing sound from the first passive acoustic element, as taught by Johan, in order to use the captured sound information to determine respiratory characteristics of the patient based on the whistle/sound emission.
Regarding claim 57, Sharp in view of Johan disclose the inhaler add-on device of claim 56, as discussed above. 
Modified Sharp further discloses wherein the microphone (paragraph 39, lines 4-7 of Johan), and a processor circuit connected thereto are configured to transmit said data (paragraph 39, lines 4-14 of Johan), and a battery for powering the processor circuit, are housed in a second housing (paragraph 39, lines 4-14: the processing circuitry, microphone and a battery are included in the mobile device; and paragraph 108, lines 9-15 generally indicates the use of battery power within the system) separate from the first housing (40 of Sharp).  
Regarding claim 59, Sharp discloses a system including the inhaler add-on device of claim 1, as discussed above. 
	Sharp fails to disclose a device configured to capture sound generated by the inhaler add-on device during an inhalation, wherein the device comprises a processor configured to process the captured sound according to a processing algorithm and to generate a measure of air flow through the air outlet of the inhaler in response to the processing algorithm.  
However, Johan teaches an acoustic device or whistle provided with a flow controller that generates a sound for measurement of breath flow characteristics (paragraph 39, lines 1-5; Fig. 1) which includes a device configured to capture sound generated by the inhaler add-on device during an inhalation (paragraph 39, lines 4-14 discuss the use of a mobile device with a microphone and processor for capturing sound and analyzing the sound; paragraph 36, lines 1-8 and paragraph 338, lines 1-10 discuss the use of the whistle device during inhalation), wherein the device comprises a processor configured to process the captured sound according to a processing algorithm and to generate a measure of air flow through the air outlet of the inhaler in response to the processing algorithm (paragraph 39, lines 4-14 discuss the device and processing algorithm; paragraph 36, lines 1-8 and paragraph 338, lines 1-10 discuss the use of the whistle device during inhalation). Johan further teaches that the system is advantageously capable of generating information related to the user’s breathing based on the determined breath flow characteristics (paragraph 39, lines 15-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sharp to further include an external device with a wired microphone for capturing and analyzing sound from the first passive acoustic element, as taught by Johan, in order to use the captured sound information to determine respiratory characteristics of the patient based on the whistle/sound emission.
Regarding claim 60, Sharp discloses a method for measuring inhaler flow in the inhaler add-on device of claim 1, as discussed above. 
	Sharp fails to disclose capturing sound external to the housing generated by the inhaler add-on device during a user inhaling a medicament through the air outlet of the inhaler add-on device, processing the captured sound according to a processing algorithm, and generating a measure of inhaled air flow through the air outlet of the inhaler add-on device in response to the processing algorithm.  
However, Johan teaches an acoustic device or whistle provided with a flow controller that generates a sound for measurement of breath flow characteristics (paragraph 39, lines 1-5; Fig. 1) which includes capturing sound external to a housing generated by the acoustic device or whistle during a user inhaling a medicament through the air outlet (paragraph 39, lines 4-14 discuss the use of a mobile device with a microphone and processor for capturing sound and analyzing the sound; paragraph 36, lines 1-8 and paragraph 338, lines 1-10 discuss the use of the whistle device during inhalation), processing the captured sound according to a processing algorithm (paragraph 39, lines 4-14), and generating a measure of inhaled air flow through the air outlet of the acoustic device or whistle in response to the processing algorithm (paragraph 39, lines 4-14 discuss the device and processing algorithm; paragraph 36, lines 1-8 and paragraph 338, lines 1-10 discuss the use of the whistle device during inhalation).  Johan further teaches that the system is advantageously capable of generating information related to the user’s breathing based on the determined breath flow characteristics (paragraph 39, lines 15-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Sharp to further include an external device with a wired microphone for capturing and analyzing sound from the first passive acoustic element, as taught by Johan, in order to use the captured sound information to determine respiratory characteristics of the patient based on the whistle/sound emission.
Regarding claim 61, Sharp in view of Johan disclose the method according to claim 60, as discussed above.
	Modified Sharp further discloses a computer executable program code arranged to cause a device to perform the method when executed on a processor (paragraph 39, lines 4-14 of Johan).
Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Sharp (GB 2,299,512), as applied to claim 1 above, in view of Kinsey (US 2017/0216538).
Regarding claim 58, Sharp discloses the inhaler add-on device of claim 1, as discussed above. 
Sharp fails to disclose a computer program configured to control a manufacturing system or device comprising at least one computer having a data storage configured to generate an inhaler add-on device.  
However, Kinsey teaches an inhaler including add-ons (“replaceable cartridges”) (abstract, lines 1-3), and further indicates that the devices and add-ons disclosed can be manufactured via 3D-printing (paragraph 59, lines 1-6, 3D-printing is understood to require a system including a computer having a data storage and a computer program to execute manufacturing of the device). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the inhaler add-on device via a method of 3D printing, as taught by Kinsey, in order to manufacture and print the add-on device on demand and in a cost-effective capacity.
Claims 1, 32-36, 39-42, 46, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 6,578,571) in view of Sharp (GB 2,299,512).
Regarding claim 1, Watt discloses an inhaler add-on device (2) (Col. 17, lines 66-67 through Col. 18, lines 1-6; Fig. 1), the inhaler add-on device (2) comprising:
a housing (4, 10) comprising an air inlet, and an air outlet (see Fig. 1: the housing includes an opening arranged at the side attached to the mask 6, and further includes openings at receiving means 8, an opening at connector 10, and additional outlets at toy portions 12 and 14), wherein the housing (4, 10) defines a flow path between the air inlet and air outlet (Col. 18, lines 7-21 and lines 63-64) , wherein the housing (4, 10) is configured to connect to the inhaler (48) (Col. 18, lines 7-13), 
and a first passive acoustic element (12) arranged in the flow path inside the housing (4, 10) and dimensioned such that air flow passing the first passive acoustic element (12) will generate sound with pre-determined characteristics depending on flow speed of air passing the first passive acoustic element (12), so as to allow acoustic monitoring of air flow passing the first passive acoustic element (12) external to the housing (4, 10) (Col. 18, lines 14-21).
Watt fails to explicitly disclose wherein the first passive acoustic element comprises a structure having one or more gaps arranged to be passed by an air flow, and wherein the one or more gaps are shaped and separated by a distance so as to generate sound depending on air flow speed with pre-determined characteristics comprising at least spectral components.  
However, Sharp teaches an inhaler add-on device (the combination of mouthpiece 40 and siren/sound indicating means; abstract, lines 1-3; page 7, lines 1-11; Fig. 1) configured to make a whistling sound (page 8, lines 1-4) with a first passive acoustic element (42, 50, 56) which comprises a structure having one or more gaps (48, 52) arranged to be passed by an air flow (page 7, lines 17-27), and wherein the one or more gaps (48, 52) are shaped and separated by a distance so as to generate sound depending on air flow speed with pre-determined characteristics comprising at least spectral components (page 7, lines 20-27 through page 8, lines 1-4: each pitch of whistle, which is based on air flow speed, would contribute a spectral component based on its sound). Sharp indicates that the gaps (particularly those at 48) contribute the whistling sound (page 7, lines 22-27 through page 8, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first passive acoustic element of Watt with the particular acoustic element including one or more gaps, as taught by Sharp, in order to provide the desired whistling sound upon user inhalation.
Regarding claim 32, Watt in view of Sharp disclose the inhaler add-on device of claim 1, as discussed above.
	Modified Watt further discloses wherein the first passive acoustic element (42, 50, 56 of Sharp) is a non-vibrating structure configured to generate sound by movement of air passing the passive acoustic element (42, 50, 56 of Sharp) (Sharp: page 7, lines 20-27 through page 8, lines 1-4).  
Regarding claim 33, Watt in view of Sharp disclose the inhaler add-on device of claim 1, as discussed above.
Modified Watt further discloses wherein the one or more gaps (48, 52, 56 of Sharp) are shaped and separated by a distance so as to generate sound depending on flow speed with pre-determined characteristics comprising at least one spectral peak (Sharp: page 7, lines 20-27 through page 8, lines 1-4: each pitch of whistle, which is based on air flow speed, would contribute a spectral peak based on its sound).  
Regarding claim 34, Watt in view of Sharp disclose the inhaler add-on device of claim 1, as discussed above.
Modified Watt further discloses wherein said one or more gaps (52 of Sharp) are straight gaps which are perpendicular to a direction of air flow passing the first passive acoustic element (42, 50, 56 of Sharp) (Sharp: page 7, lines 17-19; Fig. 1 shows that perforations 52 have a height that is perpendicular to the air flow through the device, i.e. the air flow travels in a straight line aligned with the longitudinal axis of the mouthpiece 40). 
Regarding claim 35, Watt in view of Sharp disclose the inhaler add-on device of claim 1, as discussed above. 
Modified Watt further discloses wherein the first passive acoustic element (42, 50, 56 of Sharp) comprises a structure having teeth defining one or more gaps (48 of Sharp) between them (see annotated Fig. 2 below), wherein the one or more gaps (48 of Sharp) are a passage through the structure with no material being present in the gap (Sharp: page 7, lines 20-27; Fig. 2).  

    PNG
    media_image2.png
    172
    256
    media_image2.png
    Greyscale

Regarding claim 36, Watt in view of Sharp disclose the inhaler add-on device of claim 1, as discussed above.
Watt further discloses wherein the first passive acoustic element (12) is positioned in the flow path downstream of an inhaler medicament compartment (8 with attached dispenser) configured to provide and inhalable medicament (Fig. 1; Col. 18, lines 7-13).  
Regarding claim 39, Watt in view of Sharp disclose the inhaler add-on device of claim 1, as discussed above.
Sharp further discloses wherein the first passive acoustic element (12) is formed as a monolithic part of the housing (4, 10) (see Fig. 1 12 is provided as a part of a single unit with add-on 2 which includes housing portions 4 and 10; Col. 18, lines 7-13).  
Regarding claim 40, Watt in view of Sharp disclose the inhaler add-on device of claim 1, as discussed above.
Watt further discloses wherein the housing (4, 10) and the first passive acoustic element (12) is formed as a monolithic element (see Fig. 1 12 is provided as a part of a single unit with add-on 2 which includes housing portions 4 and 10; Col. 18, lines 7-13).  
Regarding claim 41, Watt in view of Sharp disclose the inhaler add-on device of claim 1, as discussed above.
Watt further wherein the housing (4, 10) has a mouth piece (6A; Fig. 7) in one end, and a fitting part (8) at the opposite end (Fig. 1; Col 17, lines 66-67 through Col. 18, lines 1-6, wherein the mouth piece is configured to contact the user's mouth during inhalation (Col. 4, lines 1-4; Col. 5, lines 54-56; claim 25), and wherein the fitting part (8) is configured to connect to the inhaler (“dispenser”) by attachment of the fitting part (8) to an air outlet of the inhaler (“dispenser”) (Col. 18, lines 1-13; see for example Fig. 5 for attachment).  
Regarding claim 42, Watt in view of Sharp disclose the inhaler add-on device of claim 41, as discussed above.
Watt further discloses wherein the fitting part (8) is configured to lock the position of the inhaler add-on device (2) to the inhaler (“dispenser”) (Col. 18, lines 1-13).  
Regarding claim 46, Watt in view of Sharp disclose the inhaler add-on device of claim 41, as discussed above.
Watt further discloses wherein the housing (4, 10) is shaped to provide a straight flow path between the mouth piece (6A positioned where mask 6 is in Fig. 1) and the fitting part (8) (see Fig. 1, the flow path between the mask and the fitting part 8 is a straight line through connector 4).  
Regarding claim 48, Watt in view of Sharp disclose the inhaler add-on device of claim 41, as discussed above.
Watt further discloses wherein the first passive acoustic element (12) is arranged in a flow path so as to receive a limited part of an air flow through the mouth piece (6A positioned where mask 6 is located in Fig. 1) (Col. 18, lines 24-28: a one-way valve only functions during inhalation such that exhalation does not flow through PAE 12; Fig. 1).  
Regarding claim 50, Watt in view of Sharp disclose the inhaler add-on device of claim 48, as discussed above.
Watt further discloses wherein the first passive acoustic element (12) is arranged in a flow path with a direction which is perpendicular to a flow path direction in the mouth piece (6A positioned at the location where mask 6 is in Fig. 1) (see Fig. 1: PAE 12 is positioned in a flow path of housing portion 10 which is perpendicular to the direction of housing portion 4 and the opening for the mouthpiece).  
Claims 51, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Watt (US 6,578,571) in view of Sharp (GB 2,299,512), as applied to claim 41 above, in further view of Watt (US 6,578,571) alternative embodiment.
Regarding claim 51, Watt in view of Sharp disclose the inhaler add-on device of claim 41, as discussed above.
Presently modified Watt fails to disclose a second passive acoustic element with one or more gaps shaped and separated by a distance so as to generate sound depending on air flow speed with pre-determined spectral component characteristics, optionally the second passive acoustic element is configured to provide spectral component characteristics different from the first passive acoustic element.  
However, Watt further indicates that in embodiments employing multiple incentive device (i.e. 12 and 14 of Fig. 1), each of the incentive toy elements (12, 14) can be provided as whistles (Col. 11, lines 23-29) in order to provide an indication of breathing pattern during both inhalation and exhalation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Watt’s Figure 1 to replace the second incentive device (14) with a second passive acoustic element (i.e. a second whistle), in order to provide an audible indication of breathing pattern during both inhalation and exhalation.
Further modified Watt fails to disclose that the second passive acoustic element includes one or more gaps shaped and separated by a distance so as to generate sound depending on air flow speed with pre-determined spectral component characteristics, optionally the second passive acoustic element is configured to provide spectral component characteristics different from the first passive acoustic element.
However, Sharp teaches an inhaler add-on device (the combination of mouthpiece 40 and siren/sound indicating means; abstract, lines 1-3; page 7, lines 1-11; Fig. 1) configured to make a whistling sound (page 8, lines 1-4) with a passive acoustic element (42, 50, 56) which comprises a structure having one or more gaps (48, 52) arranged to be passed by an air flow (page 7, lines 17-27), and wherein the one or more gaps (48, 52) are shaped and separated by a distance so as to generate sound depending on air flow speed with pre-determined characteristics comprising at least spectral components (page 7, lines 20-27 through page 8, lines 1-4: each pitch of whistle, which is based on air flow speed, would contribute a spectral component based on its sound). Sharp indicates that the gaps (particularly those at 48) contribute the whistling sound (page 7, lines 22-27 through page 8, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the second passive acoustic element of Watt with the particular acoustic element including one or more gaps, as taught by Sharp, in order to provide the desired whistling sound upon user inhalation.
Regarding claim 53, Watt in view of Sharp and Watt (alternative embodiment) disclose the inhaler add-on device of claim 51, as discussed above.
Modified Watt further discloses wherein the first passive acoustic element (12) is configured to generate sound in response to inhaled air flow through the mouth piece (6A of Watt placed at the same location as the mask 6 in Fig. 1), and wherein the second passive acoustic element (14 of Watt modified to be a second whistle) is configured to generate sound in response to exhaled air flow through the mouth piece (6A of Watt placed at the same location as the mask 6 in Fig. 1) (Col. 11, lines 24-28 of Watt).  
Regarding claim 54, Watt in view of Sharp and Watt (alternative embodiment) disclose the inhaler add-on device of claim 53, as discussed above.
Modified Watt further discloses a first valve (18) configured to block exhaled air flow from passing the first passive acoustic element (12), and a second valve (24) configured to block inhaled air flow from passing the second passive acoustic element (14 modified to be a whistle) (Col. 18, lines 20-28 and 38-45).  

Allowable Subject Matter
Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome any outstanding indefiniteness rejections and claim objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Kay (US 2021/0225477) is cited for its relevant device for use in recording an audio of inhaler actuation and user breathing as discussed in the abstract. Figure 1 further illustrates a microphone, processor, and data storage within an external user interface
-Alitozi (US 2017/0333645) is cited for its relevant discussion of an algorithm for analyzing sound from an inhaler and a spacer from a sound generating device
-Bruin (US 2014/0007867) is cited for its relevant audible indicator (16) shown in Figure 1 and described at paragraph 62 which is placed at a top portion of the inhaler
-Newhouse (US 2012/0318261) is cited for its relevant use of a whistle for determining a proper flow within the inhaler device as described at the abstract
-Bell (GB 2372704) is cited for its relevant reed-based acoustic flow indicator as shown in Figure 2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785